

117 HRES 119 IH: Expressing the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to restore service standards in effect as of July 1, 2012.
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 119IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. McKinley (for himself, Ms. Kaptur, Mr. Joyce of Pennsylvania, Mr. Tonko, Mr. Young, Mr. Ryan, Mr. Fitzpatrick, and Mr. Allred) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to restore service standards in effect as of July 1, 2012.Whereas, on January 5, 2015, the United States Postal Service has implemented lower service standards to virtually eliminate overnight delivery of first class mail and periodicals, and further delay most other mail;Whereas the Postal Regulatory Commission found that it was not necessary to degrade postal services to realize substantial cost savings and that there are other ways to save the postal service money without jeopardizing the service Americans rely upon;Whereas delayed mail negatively impacts businesses, hurts residents, rural communities, and the economy, and drives customers away, resulting in lower revenue and worsens the Postal Service’s financial situation; andWhereas robust service standards implemented by the United States Postal Service are essential to providing prompt and timely delivery of all mail, online purchases, local newspapers, newsletters, bill payments, letters, invitations, packages, and medicines: Now, therefore, be itThat it is the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to restore service standards in effect as of July 1, 2012.